DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 29, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 19, 21, and 24 are objected to because of the following informalities:  
Claim 19, line 3 introduces “an adjacent of said carts” and line 5 recites “said adjacent cart”. Line 3 should be amended to recite “an adjacent cart of said carts” to clearly and properly introduce antecedent basis for the “adjacent cart”.
Claim 21, line 2 recites “the lock” however claim 21 depends from claim 20 which introduced “one or more locks”. Claim 21 should be amended to recite “the one or more locks” to be consistent with claim 20. 
Claim 24, line 2 recites “the further tracks” however claim 24 depends from claim 23 which introduced “one or more further tracks”. Claim 24 should be amended to recite “the one or more further tracks” to be consistent with claim 23.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The non-structural, generic term “structure” is defined by the functions of “rotating” and “supporting a track” in claim 16. Paragraph 52 of the applicant’s specification describes the “rotatable structure” as extending vertically and stabilized by struts 46-49, each strut being on wheels on a supporting track 44. The vertical structure appears to be a rectangular shaped frame which supports the track 11. Accordingly, the “rotatable structure” appears to comprise a frame having struts and wheels, and a track (upon which the track having the carts is capable of rotating), and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 16-37 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the state of the prior art, the amount of direction the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is 
Claim 16, lines 10-12 recite “wherein at least some of the carts are locked together in a train on a straight section of the track and others of the carts are unlocked from each other on a curved section of the track”. 
The state of the prior art teaches systems for harnessing wind energy using carts moving along a track/rail where the carts are either sufficiently spaced out such that they are not locked together (for example see US 9,121,387 to Lumley), or the carts are closely spaced where mechanisms are provided to maintain their spacing while travelling around the track/rail (for example see US 6,672,522 to Lee). The prior art of record does not teach carts which selectively lock and unlock as they move along a track.
Paragraph 62 of the applicant’s specification describes pushrods rails which activate pushrods in order to control “various mechanisms” on the carts. The “mechanisms” operate the connecting of adjacent carts and the disconnecting of adjacent carts, and states the track does not need to be full of carts. Paragraph 62 does not describe the structure of the “mechanisms” which lock and unlock the carts.
Paragraph 77 describes pushrods (262) having locking arms (264) which move up and down and engage a slot (270) of a tab (272) on an adjacent aerofoil cart in order to connect the two carts together. However, the specification does not explain how the tab of one cart engages the adjacent cart. Does the tab enter into the adjacent cart to  engage the pushrod? Figure 14 shows a cart having a pushrod (264) and a locking arm (264), and Figure 17 shows a cart having a tab (272) and the slot (270). Since the carts 
Figures 1, 3, 7, 8, 19, 20, and 21 show a track having multiple carts, however these Figures do not show the mechanisms engaging and locking two adjacent carts together. Figures 20 and 21 carts in close proximity to one another, but since the mechanism are not shown, it is unclear how the carts lock together. When there are gaps between adjacent carts, how is the pushrod of one cart able to engage the tab of the adjacent cart? Is there are maximum allowable gap between carts where the carts are still able to lock with each other? It is unclear exactly how the carts should be arranged and how the locking mechanisms are able to connect and disconnect adjacent carts.
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 16 is not enabled.
	Claims 31 and 36 recite similar limitations regarding the carts being locked along the straight sections and unlocked on a curved section, and therefore are considered non-enabled for the same reasons.
	Claims 17-30, 32-35, and 37 depend from claims 16, 31, and 36 and contain their respective limitations and therefore are rejected for the same reasons.
	Claim 19, lines 3-5 recite additional limitations regarding locking and unlocking the carts. The limitations do not cure the deficiencies of claim 16 and the additional components do not explain how the carts are arranged and allow the carts to be locked and unlocked.

	Claim 22 similarly refers to the pushrod rails which disconnect the connector. This limitation does not cure the deficiency of the previous claims and therefore the claim is similarly considered non-enabled.
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 26, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23, line 4 refers to “a further set of carts, at least some of which are aerofoil carts” however claim 16 previously introduced “aerofoil carts” which are part of “a set of carts”. The different components should be given a unique name, such a “second aerofoil carts” or “further aerofoil carts”.
	Claim 24, line 1 refers to “the aerofoil carts” however since claims 16 and 23 both introduce “aerofoil carts”, it is unclear to which “aerofoil carts” claim 24 refers. 

	Claim 36, line 1 defines the claimed invention as “an aerofoil cart” however lines 2-4 define features which are not part of the aerofoil cart itself, such as a track, a rotatable structure, a plurality of other carts on the track, a gear, and an electrical generator. None of these features are part of the “aerofoil cart”, and it is unclear how these features define the scope of the claimed aerofoil cart itself. What is the structural connection between the additional features and the claimed aerofoil cart?
	Claim 37 adds further limitations which define features which are not part of the aerofoil cart itself, such as further racks and further gears. It is unclear if the further racks are attached to the aerofoil cart itself and further define the scope of the aerofoil cart. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,589,344 to Davison teaches an elongated track (20) with two curved sections, where carts (40) are locked to each other via a horizontal beam (42). Davison fails to teach the carts are able to unlock. US 3,504,988 to Stenner teaches an elongated track (1) with two curved sections, where carts (2) are locked to each other via pivotable links (5). Stenner fails to teach the carts are able to unlock. US 2004/0080166 to Davidson teaches an elongated track with two curved sections, where carts are locked to each other. A connector (50) of a first cart has a tongue (66) which fits within a groove (68) of a connector of an adjacent cart to join the two carts. When .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799